UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4027


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID EARL FOX,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00053-CCE-15)


Submitted: August 9, 2018                                         Decided: August 28, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, Terry M. Meinecke, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Earl Fox appeals his 121-month sentence imposed following his guilty plea

to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2012).   On appeal, Fox challenges the adequacy of the district court’s sentencing

explanation and the substantive reasonableness of his sentence. For the reasons that

follow, we affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In evaluating the procedural

reasonableness of a sentence, we consider, among other things, whether the district court

adequately explained the chosen sentence, see id. at 51, and whether the court addressed

any nonfrivolous arguments for a different sentence, see United States v. Blue, 877 F.3d
513, 518-19 (4th Cir. 2017). The sentencing explanation need not be extensive as long as

we are satisfied that the district court “has a reasoned basis for exercising its own legal

decisionmaking authority.” United States v. Engle, 592 F.3d 495, 500 (4th Cir. 2010)

(brackets and internal quotation marks omitted).

       If a sentence is free of “significant procedural error,” then we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.”

Gall, 552 U.S. at 51. The sentence imposed must be “sufficient, but not greater than

necessary,” to satisfy the goals of sentencing.     18 U.S.C. § 3553(a) (2012).      “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a



                                            2
presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

       The district court imposed a sentence at the low end of Fox’s Sentencing

Guidelines range, concluding that a 121-month sentence was necessary to afford just

punishment and to deter Fox from committing further crimes.                 See 18 U.S.C.

§ 3553(a)(2)(A), (B). In reaching this decision, the court relied on Fox’s criminal history,

his attempt to accept responsibility by pleading guilty, the seriousness of the offense, and

his   conduct   while     on   pretrial   release,   which   included   using   and   selling

methamphetamine.        The court also addressed each of Fox’s sentencing arguments,

reasoning that they did not warrant the variance sentence that Fox requested, but noting

that Fox’s arguments would factor into the court’s sentencing decision. Thus, our review

of the sentencing transcript reveals no abuse of discretion in the district court’s thorough

sentencing explanation. Furthermore, Fox points to nothing in the record that rebuts the

presumption of reasonableness accorded his within-Guidelines sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                               3